250 F.2d 40
Willie Bill GANT, alias Wiley Gant, and Ulysses Gant, aliasJunior Gant, Appellants,v.UNITED STATES of America, Appellee.
No. 15215.
United States Court of Appeals Ninth Circuit.
June 21, 1957, Rehearing Denied Nov. 14, 1957.

Theodore L. Locke, Jr., Bruce Shorts, Seattle, Wash., Willie B. Gant, Ulysses Gant, Steilacoom, Wash., in pro. per., for appellants.
Charles P. Moriarty, U.S. Atty., Murray B. Guterson, Seattle, Wash., for the U.S.
Before HEALY, FEE and HAMLEY, Circuit Judges.
PER CURIAM.


1
Both appellants were indicted on three counts, charging: in Count I, that appellants encouraged and induced Martha Harand, an alien whom appellants knew was not entitled to enter the United States, to come from Canada to Seattle, Washington; in Count II, that appellants, knowing Martha Harand was not entitled to reside in the United States, willfully and unlawfully concealed, harbored and shielded her from the immigration authorities and from observation to prevent her discovery as an alien; and, in Count III, that appellant kept and harbored Martha Harand for the purposes of prostitution, although she was an alien entering from Canada, and did not file a statement to that effect as required by law.


2
The cause was tried to a jury, which returned a verdict of guilty as to each appellant.  Judgment and sentence were thereafter entered as to each.


3
There are no legal grounds for either appeal.  The questions urged before this Court related to the facts and the credibility of the witnesses.  Certain improbabilities in the evidence are also urged upon us.  But all these matters were foreclosed by the verdict of the jury.  The trial judge entered the judgment and sentence appellants.


4
We should commend counsel for appellants, who was appointed by the trial court but who, at his own expense, appeared before this Court and presented an able argument for appellants.


5
Affirmed.